Citation Nr: 1311833	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-21 876	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a acquired psychiatric disorder other than PTSD, to include Major Depressive Disorder.

4.  Entitlement to service connection for Tourette Syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In characterizing the issues on appeal, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the Court held that, when the Veteran specifically requests service connection for a psychiatric disorder but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed.  In this case, the record reveals as assessment of PTSD as detailed below.  Thus, the issue of PTSD will be addressed.

A claim of service connection for PTSD was first adjudicated in August 2001.  Claims of service connection for Tourette Syndrome and an acquired psychiatric disorder other than PTSD were adjudicated in a November 2008 rating decision, which is the subject of the current appeal.  Thus, the latter claims are identified as not requiring new and material evidence for reopening.

The Board notes that the Veteran failed to report to a hearing by videoconference technology at the RO with a Veterans Law Judge in March 2013.  Thus, the Board considers the Veteran request for a hearing withdrawn.

The decision below addresses the application to reopen a claim of service connection for PTSD.  The issues of entitlement to service connection for Tourette Syndrome and an acquired psychiatric disorder to include PTSD on the merits are addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  In an unappealed April 2002 decision, the RO denied an application to reopen a previously denied claim of service connection for PTSD.

2.  The additional evidence received since the April 2002 decision denying the Veteran's application for service connection for PTSD relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2002 decision denying reopening of a claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.200, 20.201, 20.302 (2012).

2.  The additional evidence received since the April 2002 decision is new and material, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision issued in April 2002, the RO continued a prior denial of service connection for PTSD.  (The claim was originally denied in August 2001.)  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for PTSD was initially denied as there was no stressor of record and no diagnosis of PTSD.  A December 2007 VA treatment note indicates a physician's assessment of PTSD.  Thus, this is new evidence that is sufficient to establish a reasonable possibility of substantiating the claim.  Therefore, the VA treatment record containing an assessment of PTSD is new and material and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of the claim for service connection for PTSD is granted.



REMAND

There is a duty to assist the Veteran in developing evidence pertinent to his claim for service connection for psychiatric disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).

The Board notes initially that the Veteran's service treatment records were obtained from the National Personnel Records Center in July 2001.  Unfortunately, VA subsequently lost the records.  

The only information available from the service treatment records is information as recorded in the August 2001 rating decision.  (The rating decision indicates that the Veteran was diagnosed with adult situational reaction and immature personality in April 1974.)

Although service treatment records are apparently no longer available, there is no indication that the Veteran's service personnel records were ever requested.  Such must be accomplished on remand.  

In this case, the Board finds that the RO did not attempt to gain clarification concerning the Veteran's cited stressors, particularly concerning the time period during which the claimed stressors occurred.  Accordingly, the originating agency must attempt to further develop and corroborate any in-service stressful experience.  The Veteran should also be provided the necessary notice with regard to his claim for an acquired psychiatric disorder to include PTSD.

The Board additionally finds that the Veteran should be afforded an examination in order to consider the Veteran's claimed stressors that can be corroborated and to determine the nature and etiology of any other acquired psychiatric disorders, as well as Tourette Syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The originating agency should request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for any of the disabilities at issue.  It should then undertake any indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities. 

The Board also notes that an August 2009 letter to the president's wife indicates that the Veteran had applied for benefits from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration that were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notification letter that complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to a claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran must be provided a stressor questionnaire with the required notice letter. 

2.  If the Veteran submits the necessary details concerning any claimed stressor, attempt to have the stressor corroborated through official sources.  

3.  Request the Veteran's service personnel records through official sources.  Efforts to obtain these records should continue until they are obtained, or it is reasonably certain that they do not exist or further efforts would be futile.

4.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical treatment records from the San Antonio VA medical center not already associated with the claims file.

5.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

6.  After completion of the above actions to the extent possible, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Psychological testing should be accomplished to determine whether the Veteran indeed experiences PTSD.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  

With respect to the Veteran's Tourette syndrome, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's period of active service.  

The examiner should additionally indicate if it is at least as likely as not, based on any credible evidence of record, that the Veteran had a psychosis that manifested to a degree of 10 percent or more within one year of his period of active duty.

The rationale for all opinions expressed should be provided.  An explanation regarding the effect of the in-service (April 1974) assessment of situational reaction and immature personality on the examiner's analysis should be set forth.  (The examiner is advised that the Veteran is competent to report symptoms and history.  His reports must be considered in formulating the opinion.)

If the examiner rejects the Veteran's reports, reasons for doing so must be provided.  (The absence of confirming evidence in treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.)

7.  Thereafter, the claims should be re-adjudicated, to include a claim of service connection for PTSD.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


